Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue, N.W., Suite 500 Washington, DC 20036-2652 Telephone202.419.8417 Fax202.822.0140 www.stradley.com February 24, 2012 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn:Filing Desk Re:Bridgeway Funds, Inc. Registration Statement on Form N-14 1940 Act File No. 811-08200 Ladies and Gentlemen: Enclosed for filing, pursuant to the Securities Act of 1933, as amended ("1933 Act"), is the registration statement on Form N-14 ("Registration Statement") of Bridgeway Funds, Inc. (the “Registrant”).This Registration Statement is being filed to register shares of the Ultra-Small Company Fund (the “Acquiring Fund”), a series of the Registrant, that will be issued to shareholders of the Micro-Cap Limited Fund (the “Acquired Fund”), also a series of the Registrant, in connection with the transfer of all of the assets and liabilities of the Acquired Fund to the Acquiring Fund, pursuant to the Plan of Reorganization, which is included in the Registration Statement.It is proposed that this filing will become automatically effective on March 25, 2012 pursuant to Rule 488 under the 1933 Act.A definitive Proxy Statement/Prospectus will be filed and mailed to the Acquired Fund shareholders shortly thereafter. The following documents have been filed with the U.S. Securities and Exchange Commission via EDGAR, and are incorporated by reference into the Registration Statement: (1) the statement of additional information dated October 31, 2011; (2) the semi-annual report dated February [], 2012; and (3) the supplement dated February 13, 2012. The Registrant has registered an indefinite number of shares pursuant to Rule 24f-2 under the Investment Company Act of 1940, as amended. Therefore, no filing fee is due at this time. If you have any questions or comments regarding this filing, please call me at (202) 419-8402 or Prufesh R. Modhera, Esq. at (202) 419-8417. Very truly yours, /s/ Christopher J. Zimmerman Christopher J. Zimmerman
